Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
	The amendment filed on 5/17/21 has been considered.  Applicant’s arguments are deemed to be persuasive-in-part.
	Claims 1, 4-5, 11-12, 14-16, 19 and 30-47 are pending.

Withdrawal of Rejections/Objections
	The objection to the claims is withdrawn in view of applicant’s amendments to the claims.
	The duplicate claim warning is withdrawn in view of the amendment to the claims.
	
Response to Arguments and New Grounds of Rejection

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 4-5, 7, 11-12 and 19 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Gajewski et al WO 2014/066834 (priority to 10/26/2012) or US 2015/0352206 (priority to 10/26/2012) as evidenced by applicant’s specification at paragraph 60.  Since the WO and the US documents are the same, all reference below will be to the WO document unless otherwise stated.  This rejection is re-written to include amended claims.
This reference discloses the combination of an inhibitor of IDO and an inhibitor of PD-L1/PD-1 pathway for the purpose of treating cancers (abstract and summary and entire reference, also see examples beginning on page 43).  The inhibitor of PD-L1/PD-1 pathway is an anti-PD-1 antibody and the reference specifically mentions MK-3475 (which contains SEQ ID NO. 21+22) (see paragraph 60 of applicant’s specification).  The IDO inhibitor is Formula I and reads on applicant's IDO inhibitor (see summary and entire reference).  The doses of the inhibitors can be administered every 12 hours (reads on twice daily) and the antibody can be administered every 3 weeks (paragraph 12).  The cancers to be treated include, but are not limited to, solid cancers such as Also see claims of US 20150352206.
Response to Arguments
Applicant argues that the reference is broadly directed to various combinations of inhibitors (IDO, PD-1/PD-L1, CTLA4, CD25 or IL7) and there is a long list of each.  Applicant also argues that PD-1 antibody MK-3475 and INCB024360 are mentioned in a “laundry list” and that none of the examples show the specific combination.  MK-3475 is not mentioned in a “laundry list” but in a list of 6 antibodies (para. 8) and six is not a “laundry list”.  INCB024360 is one of 4 IDO inhibitors (para. 7) and four is not a “laundry list”.  Additionally, as stated in the rejection, the reference specifically discloses the use of INCB024360 in combination with antibodies in examples (see Table 4).  Thus, since INCB024360 is specifically used in examples, and since MK-3475 is one of 6 antibodies discloses, one of skill in the art would immediately envisage the combination of INCB024360 and MK-3475.  Furthermore, a species which is specifically disclosed in a prior art reference is anticipatory even though it appears "without special emphasis in a longer list." Perricone v.Medicis Pharm. Corp., 432 F.3d 1368, 1376 (Fed. Cir. 2005). Applicants have not adequately explained why choosing one sequence from a list of  Additionally, with respect to claim 7 and dependent claims, the claim is directed to a medicament comprising MK-3475 “for use in combination with a IDO1 inhibitor for treating cancer…” (emphasis added) or “a medicament comprising IDO1 inhibitor for use in combination with” (emphasis added) MK-3475.  The “for use” indicates an intended use.  Therefore, the claim reads on a medicament comprising either MK-3475 or IDO1 inhibitor that can be used in combination with the other but there is no requirement that the second component be present.




Claims 7 and 11-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Combs et al US 8088803.  This rejection is re-written to include amended claims.
Combs et al discloses methods of inhibiting cancer using IDO inhibitors with the formula of F15 and specifically 4-({2-[(aminosulfonyl)amino]ethyl}amino)-N-(3-bromo-4-fluorophenyl)-N'- hydroxy-1,2,5-oxadiazole-3-carboximidamide and these read on applicant’s Formula I (see summary and col. 4-5 and 6-7 and entire reference).  The cancers include solid cancers such as melanoma, head and neck cancer, renal, breast cancer (col. 29, lines 15-52).  The reference also discloses the combination use of the IDO inhibitors with anti-cancer agents such as anti-PD-1 antibodies (col. 30-31).   The compositions can be used in a dose from 5-100 mg, preferable 10-30 mg (col. 33, lines claims.  
Response to Arguments
Applicant argues that the reference does not disclose MK-3475. The claims are directed to a medicament comprising MK-3475 “for use in combination with a IDO1 inhibitor for treating cancer…” (emphasis added) or “a medicament comprising IDO1 inhibitor for use in combination with” (emphasis added) MK-3475.  The “for use” indicates an intended use.  Therefore, the claim reads on a medicament comprising either MK-3475 or IDO1 inhibitor that can be used in combination with the other but there is no requirement that both components be present.



Claims 7 and 11-12 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Tao et al US 9321755 (priority to 11/8/2013).  This rejection is re-written to include amended claims.
Tao et al discloses methods of treating cancers using 4-({2-[(aminosulfonyl)amino]ethyl}amino)-N-(3-bromo-4-fluorophenyl)-N'- hydroxy-1,2,5-oxadiazole-3-carboximidamide and this reads on applicant’s Formula I (see abstract, summary, col. 30-36 and entire reference).  The cancers to be treated include solid tumors such as head and neck cancer, melanoma, renal, breast and lung (col. 31, lines .  
Response to Arguments
Applicant argues that the reference does not disclose MK-3475. The claims are directed to a medicament comprising MK-3475 “for use in combination with a IDO1 inhibitor for treating cancer…” (emphasis added) or “a medicament comprising IDO1 inhibitor for use in combination with” (emphasis added) MK-3475.  The “for use” indicates an intended use.  Therefore, the claim reads on a medicament comprising either MK-3475 or IDO1 inhibitor that can be used in combination with the other but there is no requirement that both components be present.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, 4-5, 7, 11-12, 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gajewski et al WO 2014/066834 (priority to 10/26/2012) or US 2015/0352206 (priority to 10/26/2012) in view of applicant’s specification at paragraph 60 and Combs et al US 8088803.  This rejection is re-written to include amended claims.
Gajewski et al has been discussed above.
The only difference between the instant invention and the reference is the formation of a kit.
Combs et al discloses methods of inhibiting cancer using IDO inhibitors with the formula of F15 and specifically 4-({2-[(aminosulfonyl)amino]ethyl}amino)-N-(3-bromo-4-fluorophenyl)-N'- hydroxy-1,2,5-oxadiazole-3-carboximidamide and these read on applicant’s Formula I (see summary and col. 4-5 and 6-7 and entire reference).  The cancers include melanoma, head and neck cancer, renal, breast cancer (col. 29, lines claims.  
In view of the disclosure in Combs to form kits using the same IDO inhibitor as applicant and in view of the combination use of the IDO inhibitor with anti-PD-1 antibodies, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a kit using the antibodies and IDO inhibitors of Gajewski et al.  
With respect to the “instructions”, the printed matter on a label or package insert does not lend patentable weight as a limitation of the claimed product, composition, or article of manufacture, absent a functional relationship between the label or package insert and the product, composition, or article of manufacture.
See In re Haller 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to old article cannot render the article patentable.  In the opinion text of In re Haller, it is stated that: Whether the statement of intended use appears merely in the claim or in a label on the product is immaterial so far as the question of patentability is concerned...In accordance with the patent statutes, an article or composition of matter, in order to patentable, must not only be useful and involve invention, but must also be new.  If there is no novelty in an article or composition itself, then a patent cannot be properly granted on the article or composition, regardless of the use for which it is 
Also see In re Venezia 189 USPQ 49 (CCPA 1976), where kits are drawn to the structural attributes of interrelated component parts and not to activities that may or may not occur.  Further, In re Miller 164 USPQ 46 (CCPA 1969)  and In re Gulak (CA FC)217 USPQ 401 relate to a mathematical device and to a measuring cup respectively.  In each of these cases, the printed matter is considered a patentable distinction because the function of the device depends upon the printed matter itself which is a part of the substrate; without the printed indicia or numbers, the substrates lose their function.  Such is not the case with the instantly claimed articles.  The antibodies of the claimed articles remain fully functional absent the labeling or printed instructions for use. 
It is further noted that the written material in the instructions is not considered to be within the statutory classes and does not carry patentable weight. See MPEP 706.03(a). 
Thus the instructions for use included in a kit or article manufacture constitute an “intended use” for that kit or article of manufacture.  Intended use does not impart patentable weight to a product.  See MPEP 2111.03:
Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art 
In the instant case, the claims are drawn to an article of manufacture which comprises an anti-PD-1 antagonist and IDO1 inhibitor, and instructions for use.  The intended use which is recited on the label or package insert lacks a function relationship to the compounds because the insert or label does not physically or chemically affect the chemical nature of the compounds within the article of manufacture, and furthermore, the compounds can still be used by the skilled artisan for other purposes.  Therefore the compounds which are comprised within the article of manufacture are unpatentable over the prior art compounds, because they function equally effectively with or without the labeling, and accordingly no functional relationship exists between the instructions for use and the compounds. 
Response to Arguments
Applicant argues that to arrive at the combination of the claims, one must select two specific anti-cancer agents from a multiplicity of possibilities in a manner not suggested by the art.  Applicant specifically argues that Gajewski does not disclose specific combinations as claimed and only discloses them in extensive lists.  Gajewski discloses MK-3475 in a list of 6 antibodies (para. 8) and six is not an “extensive list”.  INCB024360 is one of 4 IDO inhibitors (para. 7) and four is not a “extensive list”.  Additionally, as stated in the rejection, the reference specifically discloses the use of INCB024360 in combination with antibodies in examples (see Table 4).  Thus, since for use in combination with a IDO1 inhibitor for treating cancer…” (emphasis added) or “a medicament comprising IDO1 inhibitor for use in combination with” (emphasis added) MK-3475.  The “for use” indicates an intended use.  Therefore, the claim reads on a medicament comprising either MK-3475 or IDO1 inhibitor that can be used in combination with the other but there is no requirement that the second component be present.
Applicant also argues that Combs does not disclose antibody comprising SEQ ID NO. 21 and 22.  Combs was cited to show the formation of a kit and not for a showing of MK-3475 (antibody comprising SEQ ID NO. 21 and 22).




Claims 1, 4-5, 7, 11-12, 14-16, 19 and 30-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combs et al US 8088803 in view of Sharma et al WO 2012/135408, Graziano et al WO 2014/055648 and Gajewski et al WO 2014/066834 (priority to 10/26/2012).  This rejection is re-written to include amended claims.
Combs et al discloses methods of inhibiting cancer using IDO inhibitors with the formula of F15 and specifically 4-({2-[(aminosulfonyl)amino]ethyl}amino)-N-(3-bromo-4-claims.  
The only difference between the instant invention and the claims is the anti-PD-1 antibody being MK-3475 (SEQ ID NO. 21+22) and the dosing for the antibody and the administration protocols.
Sharma et al discloses the use of anti-PD-1 antibodies for the treatment of cancers (abstract and entire reference) and specifically disclose antibodies with SEQ ID NO. 31 and 36 which as applicant’s SEQ ID NO. 21 and 22, respectively (see summary).  The dosing of the antibodies can be 2 mg/kg and every three weeks (paragraph 126) and determined by those of skill in the art (para. 125). The reference also discloses the formulation of the anti-PD-1 antibody in compositions which can contain 25-100 mg/ml antibody, 7% (w/v) sucrose, 0.02% (w/v) polysorbate 80 and the buffer is a 10mM histidine buffer at a pH of 5-6 (summary).
Graziano et al discloses flat dosings of anti-PD-1 antibodies at 200 mg, such as MK-3475 for the treatment of cancers (pages, 6, 15-17 and entire reference).

In view of the disclosure of Combs to use anti-PD-1 antibodies in combination with the IDO inhibitor and since Sharma et al and Gajewski et al disclose known anti-PD-1 antibody MK-3475, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the antibodies of Sharma 
With respect to the dosing in claims 30, 32, 33 and 36-41, Combs et al discloses IDO inhibitor dosings of 5-100 mg, preferably 10-30mg, (includes applicant’s dosage of 25 mg and 50 mg) and that adjusting the dosing is within the purview of those skilled in the art, Gajewski discloses inhibitor dosings every 12 hours (reads on twice daily) and antibody dosings every 3 weeks (reads on a 21 day cycle) and that adjusting the dosing is within the purview of those skilled in the art and Sharma et al discloses antibody to PD-1 can be dosed at 2 mg/kg and every three weeks and that adjusting the dosing is within the purview of those skilled in the art.  Thus, since all of these references disclose dosings which read on the claimed invention and that the dosings can be adjusted by those of skill in the art, applicant’s claimed dosages and administration protocols, absent any objective evidence to the contrary, are within the purview of those skilled in the art.
With respect to the dosing in claims 31, 34-35 and 42-47, Combs et al discloses IDO inhibitor dosings of 5-100 mg, preferably 10-30mg, (includes applicant’s dosage of 25 mg and 50 mg) and that adjusting the dosing is within the purview of those skilled in the art, Gajewski discloses inhibitor dosings every 12 hours (reads on twice daily) and antibody dosings every 3 weeks (reads on a 21 day cycle) and that adjusting the dosing is within the purview of those skilled in the art, Graziano et al discloses anti-PD-1 flat dosing at 200mg and Sharma et al discloses antibody to PD-1 can be dosed every three weeks and that adjusting the dosing is within the purview of those skilled in the art.  Thus, since Combs, Gajewski and Sharma all disclose dosings which read on the 
With respect to the “instructions”, the printed matter on a label or package insert does not lend patentable weight as a limitation of the claimed product, composition, or article of manufacture, absent a functional relationship between the label or package insert and the product, composition, or article of manufacture.
See In re Haller 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to old article cannot render the article patentable.  In the opinion text of In re Haller, it is stated that: Whether the statement of intended use appears merely in the claim or in a label on the product is immaterial so far as the question of patentability is concerned...In accordance with the patent statutes, an article or composition of matter, in order to patentable, must not only be useful and involve invention, but must also be new.  If there is no novelty in an article or composition itself, then a patent cannot be properly granted on the article or composition, regardless of the use for which it is intended.  The difficulty is not that there can never be invention in discovering a new process involving the use of an old article, but that the statues make no provision for patenting of an article or composition which is not, in and of itself, new. 
Also see In re Venezia 189 USPQ 49 (CCPA 1976), where kits are drawn to the structural attributes of interrelated component parts and not to activities that may or may not occur.  Further, In re Miller 164 USPQ 46 (CCPA 1969)  and In re Gulak (CA FC)217 USPQ 401 relate to a mathematical device and to a measuring cup 
It is further noted that the written material in the instructions is not considered to be within the statutory classes and does not carry patentable weight. See MPEP 706.03(a). 
Thus the instructions for use included in a kit or article manufacture constitute an “intended use” for that kit or article of manufacture.  Intended use does not impart patentable weight to a product.  See MPEP 2111.03:
Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)  
In the instant case, the claims are drawn to an article of manufacture which comprises an anti-PD-1 antagonist and IDO1 inhibitor, and instructions for use.  The intended use which is recited on the label or package insert lacks a function relationship no functional relationship exists between the instructions for use and the compounds. 
Response to Arguments
Applicant’s reiterates previous arguments with respect to Gajewski and Combs.  These have been addressed above.
Applicant argues that Sharma is directed to anti-PD-1 formulations and that it is does not disclose IDO inhibitor or the claimed combination.  The Examiner never stated that the reference disclosed IDO inhibitors.  As stated in the rejection, Sharma was cited to show anti-PD-1 antibodies (antibodies with SEQ ID NO. 31 and 36 which are applicant’s SEQ ID NO. 21 and 22) for the treatment of cancers, the dosing of the antibodies can be 2 mg/kg and every three weeks and determined by those of skill in the art and the formulation of the anti-PD-1 antibody in compositions which read on applicant’s claim 14.




s 1, 4-5, 7, 11-12, 14-16, 19 and 30-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al US 9321755 (priority to 11/8/2013) in view of Sharma et al WO 2012/135408, Graziano et al WO 2014/055648  and Gajewski et al WO 2014/066834 (priority to 10/26/2012).  This rejection is re-written to include amended claims.
Tao et al discloses methods of treating cancers using 4-({2-[(aminosulfonyl)amino]ethyl}amino)-N-(3-bromo-4-fluorophenyl)-N'- hydroxy-1,2,5-oxadiazole-3-carboximidamide and this reads on applicant’s Formula I (see abstract, summary, col. 30-36 and entire reference).  The cancers to be treated include solid tumors such as head and neck cancer, melanoma, renal, breast and lung (col. 31, lines 25-30).  The compound can be combined with other anti-cancer agents such as anti-PD-1 antibodies (col., 33, lines 40-43 and col. 32, lines 5+).  The dose of the compound is 5-100 mg, preferably 10-30 mg (col. 34, lines 63+) and the dosages can be determined by the physician depending on the patient (col. 35, lines 1-10).  The compounds can be formed into kits with one or more containers (col. 36, lines 45+).  
The only difference between the instant invention and the claims is the anti-PD-1 antibody being MK-3475 (SEQ ID NO. 21+22) and the dosing for the antibody and the administration protocols.
Sharma et al discloses the use of anti-PD-1 antibodies for the treatment of cancers (abstract and entire reference) and specifically disclose antibodies with SEQ ID NO. 31 and 36 which as applicant’s SEQ ID NO. 21 and 22, respectively (see summary).  The dosing of the antibodies can be 2 mg/kg and every three weeks (paragraph 126) and determined by those of skill in the art (para. 125). The reference 
Graziano et al discloses flat dosings of anti-PD-1 antibodies at 200 mg, such as MK-3475 for the treatment of cancers (pages, 6, 15-17 and entire reference).
Gajewski et al discloses the combination of an inhibitor of IDO and an inhibitor of PD-L1/PD-1 pathway for the purpose of treating cancers (abstract and summary and entire reference, also see examples beginning on page 43).  The inhibitor of PD-L1/PD-1 pathway is an anti-PD-1 antibody and the reference specifically mentions MK-3475 (which contains SEQ ID NO. 21+22) (see paragraph 60 of applicant’s specification).  The IDO inhibitor is Formula I and reads on applicant's IDO inhibitor (see summary and entire reference).  The doses of the inhibitors can be administered every 12 hours (reads on twice daily) and the antibody can be administered every 3 weeks (paragraph 12) and that dosages can be adjusted according to those skilled in the art (para 147-151).  The cancers to be treated include, but are not limited to, solid cancers such as non-small cell lung cancer, bladder cancer, kidney cancer (reads on applicant’s renal cancer), melanoma, endometrial cancer, ovarian cancer, transitional cell carcinomas and breast cancer (para. 151) and hematological malignancies such as NHL, AML, multiple myeloma, myelodysplatic syndrome, CML (para. 151).  The reference discloses specific combinations of antibodies with INCB024360 (which is 4-({2-[(aminosulfonyl)amino]ethyl}amino)-N-(3-bromo-4-fluorophenyl)-N'- hydroxy-1,2,5-oxadiazole-3-carboximidamide) which is applicant’s preferred IDO inhibitor (Tables 3 and 4).  

With respect to the dosing in claims 30, 32-33 and 36-41, Tao et al discloses IDO inhibitor dosings of 5-100 mg, preferably 10-30mg, (includes applicant’s dosage of 25 mg and 50 mg) and that adjusting the dosing is within the purview of those skilled in the art, Gajewski discloses inhibitor dosings every 12 hours (reads on twice daily) and antibody dosings every 3 weeks (reads on a 21 day cycle) and that adjusting the dosing is within the purview of those skilled in the art and Sharma et al discloses antibody to PD-1 can be dosed at 2 mg/kg and every three weeks and that adjusting the dosing is within the purview of those skilled in the art.  Thus, since all of these references disclose dosings which read on the claimed invention and that the dosings can be adjusted by those of skill in the art, applicant’s claimed dosages and administration protocols, absent any objective evidence to the contrary, are within the purview of those skilled in the art.
With respect to the dosing in claims 31, 34-35 and 42-47, Combs et al discloses IDO inhibitor dosings of 5-100 mg, preferably 10-30mg, (includes applicant’s dosage of 25 mg and 50 mg) and that adjusting the dosing is within the purview of those skilled in the art, Gajewski discloses inhibitor dosings every 12 hours (reads on twice daily) and antibody dosings every 3 weeks (reads on a 21 day cycle) and that adjusting the dosing 
With respect to the “instructions”, the printed matter on a label or package insert does not lend patentable weight as a limitation of the claimed product, composition, or article of manufacture, absent a functional relationship between the label or package insert and the product, composition, or article of manufacture.
See In re Haller 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to old article cannot render the article patentable.  In the opinion text of In re Haller, it is stated that: Whether the statement of intended use appears merely in the claim or in a label on the product is immaterial so far as the question of patentability is concerned...In accordance with the patent statutes, an article or composition of matter, in order to patentable, must not only be useful and involve invention, but must also be new.  If there is no novelty in an article or composition itself, then a patent cannot be properly granted on the article or composition, regardless of the use for which it is intended.  The difficulty is not that there can never be invention in discovering a new process involving the use of an old article, but that the statues make no provision for patenting of an article or composition which is not, in and of itself, new. 
In re Venezia 189 USPQ 49 (CCPA 1976), where kits are drawn to the structural attributes of interrelated component parts and not to activities that may or may not occur.  Further, In re Miller 164 USPQ 46 (CCPA 1969)  and In re Gulak (CA FC)217 USPQ 401 relate to a mathematical device and to a measuring cup respectively.  In each of these cases, the printed matter is considered a patentable distinction because the function of the device depends upon the printed matter itself which is a part of the substrate; without the printed indicia or numbers, the substrates lose their function.  Such is not the case with the instantly claimed articles.  The antibodies of the claimed articles remain fully functional absent the labeling or printed instructions for use. 
It is further noted that the written material in the instructions is not considered to be within the statutory classes and does not carry patentable weight. See MPEP 706.03(a). 
Thus the instructions for use included in a kit or article manufacture constitute an “intended use” for that kit or article of manufacture.  Intended use does not impart patentable weight to a product.  See MPEP 2111.03:
Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference 
In the instant case, the claims are drawn to an article of manufacture which comprises an anti-PD-1 antagonist and IDO1 inhibitor, and instructions for use.  The intended use which is recited on the label or package insert lacks a function relationship to the compounds because the insert or label does not physically or chemically affect the chemical nature of the compounds within the article of manufacture, and furthermore, the compounds can still be used by the skilled artisan for other purposes.  Therefore the compounds which are comprised within the article of manufacture are unpatentable over the prior art compounds, because they function equally effectively with or without the labeling, and accordingly no functional relationship exists between the instructions for use and the compounds. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

All of the nonstatutory double patenting rejections have been re-written in view of applicant’s amendments to the claims.


Over US 8088803 or US 9320732

Claims 7 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over (1) claims 1-30 of U.S. Patent No. 8088803 or (2) claims 1-9 of US Patent No. 9320732.  Although the claims at issue are not identical, they are not patentably distinct from each other because the IDO inhibitor in the patent claims and the instant application are the same.  In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the patent discloses the use of the claimed patent compound in combination with other anti-cancer, such as anti-PD-1, for the treatment of cancer (col. 29-32), which is the same in the instant application. The cancers include solid cancers such as melanoma, head and neck cancer, renal, breast cancer (col. 29, lines 15-52). Thus, the 
Response to Arguments
Applicant argues that the reference does not disclose MK-3475. The claims are directed to a medicament comprising MK-3475 “for use in combination with a IDO1 inhibitor for treating cancer…” (emphasis added) or “a medicament comprising IDO1 inhibitor for use in combination with” (emphasis added) MK-3475.  The “for use” indicates an intended use.  Therefore, the claim reads on a medicament comprising either MK-3475 or IDO1 inhibitor that can be used in combination with the other but there is no requirement that both components be present.

Claims 7 and 11-12 are directed to an invention not patentably distinct from (1) claims 1-30 of commonly assigned U.S. Patent No. 8088803 or (2) claims 1-9 of commonly assigned US Patent No. 9320732. Specifically, the reasons have been discussed above.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned US Patent No. 8088803 or US Patent No. 9320732, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent 
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.


Over US 8822511 


Claims 7 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of US 8822511. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the patent claims and the instant application claims is the scope.  The difference is that the method claims of the patent use anti-CTLA4 antibodies in addition to anti-PD-1 antibodies.  However, since the instant claims use the term “comprises” to define the components used, the patent claims read on the instant claims.
Response to Arguments
Applicant argues that the reference does not disclose MK-3475. The claims are directed to a medicament comprising MK-3475 “for use in combination with a IDO1 inhibitor for treating cancer…” (emphasis added) or “a medicament comprising IDO1 for use in combination with” (emphasis added) MK-3475.  The “for use” indicates an intended use.  Therefore, the claim reads on a medicament comprising either MK-3475 or IDO1 inhibitor that can be used in combination with the other but there is no requirement that both components be present.

Claims 7 and 11 are directed to an invention not patentably distinct from claims 1-36 of commonly assigned US 8822511. Specifically, the reasons have been discussed above.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned US Patent No. 8822511 discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.



Over US 8088803 or US 9320732 or US 8822511 or US 8993605 or US 8796319 or US 9789094


Claims 1, 4-5, 7, 11-12, 14-16, 19, 30-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over (1) claims 1-30 of U.S. Patent No. 8088803 or (2) claims 1-9 of US Patent No. 9320732 or (3) claims 1-36 of US 8822511 or (4) claims 1-15 of US 8993605 or (5) claims 1-3, 6-13, 16-19, 21-26, 42-43, 60, 63-64 and 67-68 of US 8796319 or (6) claims 1-23 of US 9789094 in view of Sharma et al WO 2012/135408, Tao et al US 9321755 (priority to (11/8/13), Graziano et al WO 2014/055648 and Gajewski et al WO 2014/066834 (priority to 10/26/2012). 
The claims of the US 8088803 or US 9320732 or US 8822511 have been discussed above.
The claims of US 8993605 are directed to methods of inhibiting activity of IDO using Formula I (which is applicant’s compound).
The claims of US 8796319 are directed to methods of treating a disease such as cancer using Formula I (which is applicant’s compound).
The claims of US 9789094 are directed to methods of inhibiting of ameliorating a disease such as cancer using Formula I (which is applicant’s compound). 
The only difference between the instant invention and the claims is the anti-PD-1 antibody being MK-3475 (SEQ ID NO. 21+22), the dosing for the antibody and the administration protocols and the formation of kits.

Tao et al discloses methods of treating cancers using 4-({2-[(aminosulfonyl)amino]ethyl}amino)-N-(3-bromo-4-fluorophenyl)-N'- hydroxy-1,2,5-oxadiazole-3-carboximidamide and this reads on applicant’s Formula I (see abstract, summary, col. 30-36 and entire reference).  The cancers to be treated include solid tumors such as head and neck cancer, melanoma, renal, breast and lung (col. 31, lines 25-30).  The compound can be combined with other anti-cancer agents such as anti-PD-1 antibodies (col., 33, lines 40-43 and col. 32, lines 5+).  The dose of the compound is 5-100 mg, preferably 10-30 mg (col. 34, lines 63+) and the dosages can be determined by the physician depending on the patient (col. 35, lines 1-10).  The compounds can be formed into kits with one or more containers (col. 36, lines 45+).  
Graziano et al discloses flat dosings of anti-PD-1 antibodies at 200 mg, such as MK-3475 for the treatment of cancers (pages, 6, 15-17 and entire reference).
Gajewski et al discloses the combination of an inhibitor of IDO and an inhibitor of PD-L1/PD-1 pathway for the purpose of treating cancers (abstract and summary and entire reference, also see examples beginning on page 43).  The inhibitor of PD-L1/PD-
In view of the claims in Combs (US 8088803 or US 9320732 or US 8822511) to use anti-PD-1 antibodies in combination with the IDO inhibitor or the claims of Combs et al (US 8993605, US 8796319 or US 9789094) which use applicant’s IDO inhibitor to inhibit IDO activity or treat cancer and since IDO inhibitors can be used in combination with anti-PD-1 antibodies to treat cancer (Gajewski) and since Sharma et al and Gajewski et al disclose known anti-PD-1 antibody MK-3475, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the antibodies of Sharma et al  or Gajewski et al, such as MK-3475, as the anti-
With respect to the dosing in claims 30, 32, 33 and 36-41, Tao et al discloses IDO inhibitor dosings of 5-100 mg, preferably 10-30mg, (includes applicant’s dosage of 25 mg and 50 mg) and that adjusting the dosing is within the purview of those skilled in the art, Gajewski discloses inhibitor dosings every 12 hours (reads on twice daily) and antibody dosings every 3 weeks (reads on a 21 day cycle) and that adjusting the dosing is within the purview of those skilled in the art and Sharma et al discloses antibody to PD-1 can be dosed at 2 mg/kg and every three weeks and that adjusting the dosing is within the purview of those skilled in the art.  Thus, since all of these references disclose dosings which read on the claimed invention and that the dosings can be adjusted by those of skill in the art, applicant’s claimed dosages and administration protocols, absent any objective evidence to the contrary, are within the purview of those skilled in the art.
With respect to the dosing in claims 31, 34-35 and 42-47, Tao et al discloses IDO inhibitor dosings of 5-100 mg, preferably 10-30mg, (includes applicant’s dosage of 25 mg and 50 mg) and that adjusting the dosing is within the purview of those skilled in the art, Gajewski discloses inhibitor dosings every 12 hours (reads on twice daily) and antibody dosings every 3 weeks (reads on a 21 day cycle) and that adjusting the dosing is within the purview of those skilled in the art, Graziano et al discloses anti-PD-1 flat dosing at 200mg and Sharma et al discloses antibody to PD-1 can be dosed every three weeks and that adjusting the dosing is within the purview of those skilled in the art.  Thus, since Tao, Gajewski and Sharma all disclose dosings which read on the claimed 
With respect to the “instructions”, the printed matter on a label or package insert does not lend patentable weight as a limitation of the claimed product, composition, or article of manufacture, absent a functional relationship between the label or package insert and the product, composition, or article of manufacture.
See In re Haller 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to old article cannot render the article patentable.  In the opinion text of In re Haller, it is stated that: Whether the statement of intended use appears merely in the claim or in a label on the product is immaterial so far as the question of patentability is concerned...In accordance with the patent statutes, an article or composition of matter, in order to patentable, must not only be useful and involve invention, but must also be new.  If there is no novelty in an article or composition itself, then a patent cannot be properly granted on the article or composition, regardless of the use for which it is intended.  The difficulty is not that there can never be invention in discovering a new process involving the use of an old article, but that the statues make no provision for patenting of an article or composition which is not, in and of itself, new. 
Also see In re Venezia 189 USPQ 49 (CCPA 1976), where kits are drawn to the structural attributes of interrelated component parts and not to activities that may or may not occur.  Further, In re Miller 164 USPQ 46 (CCPA 1969)  and In re Gulak (CA FC)217 USPQ 401 relate to a mathematical device and to a measuring cup 
It is further noted that the written material in the instructions is not considered to be within the statutory classes and does not carry patentable weight. See MPEP 706.03(a). 
Thus the instructions for use included in a kit or article manufacture constitute an “intended use” for that kit or article of manufacture.  Intended use does not impart patentable weight to a product.  See MPEP 2111.03:
Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)  
In the instant case, the claims are drawn to an article of manufacture which comprises an anti-PD-1 antagonist and IDO1 inhibitor, and instructions for use.  The intended use which is recited on the label or package insert lacks a function relationship no functional relationship exists between the instructions for use and the compounds. 
Response to Arguments
Applicant re-iterates the arguments with respect to Gajewski, Sharma and Combs.  These have been addressed above.
Applicant argues that Pravda is not directed IDO inhibitors and PD-1 antagonists.  The Examiner never stated that it did.  This reference was cited to show kit formation.  Nevertheless, Pravda is removed from the rejection because Tao was added to meet the limitation of the amended and newly examined dosage claims and Tao also discloses kit formation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sheela J. Huff/Primary Examiner, Art Unit 1643